IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50088
                         Summary Calendar



JAMES SULLIVAN, A Minor,
by James Sorrells, Next Friend (father),

                                           Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-338-SS
                       --------------------
                         December 30, 2002

Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Sorrells (“Sorrells”), on behalf of his minor son

James Sullivan, appeals the district court’s judgment affirming

the Social Security Commissioner’s denial of his application for

supplemental security income (SSI).   Sorrells contends that the

Administrative Law Judge’s (ALJ) findings were not supported by

substantial evidence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50088
                                  -2-

     “Appellate review of the [Commissioner’s] denial of

disability benefits is limited to determining whether the

decision is supported by substantial evidence in the record and

whether the proper legal standards were used in evaluating the

evidence.”     Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990)(citation omitted); Ripley v. Chater, 67 F.3d 552, 555 (5th

Cir. 1995).    “Substantial evidence is more than a scintilla, less

than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Villa, 895 F.2d at 1021-22 (citation omitted).

     The record contains substantial evidence supporting the

Commissioner’s conclusion that Sullivan’s condition did not

result in marked and severe functional limitations which

warranted SSI benefits.     See 42 U.S.C. § 1382c(a)(3)(C)(i).

Because the Commissioner’s decision was supported by substantial

evidence, the decision of the district court is affirmed.

     AFFIRMED.